Citation Nr: 1515483	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to nonservice-connected (NSC) pension prior to January 1, 2014.

2.  Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure. 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for a respiratory disability, to include as secondary to asbestos exposure, and NSC pension were remanded by the Board in June 2011.  In a December 2014 decision letter, the AOJ granted NSC pension effective January 1, 2014.  The issue has thus been characterized as on the title page.

The issues of service connection for a respiratory disability, to include as secondary to asbestos exposure, a TDIU, and NSC pension from March 1, 2011, to December 31, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's countable income exceeded the maximum annual income allowed for payment of NSC pension benefits from the time he filed his December 2004 claim for benefits until February 28, 2011.


CONCLUSION OF LAW

The criteria for NSC pension prior to March 1, 2011, are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2005-2011); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2004-2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2005.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and statements from the Veteran regarding his income pertaining to the relevant time period have been obtained.  Moreover, in readjudicating the Veteran's claim in a March 2015 supplemental statement of the case, which included consideration of a February 2011 statement of the Veteran, the AOJ substantially complied with the Board's June 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Generally, basic entitlement to VA NSC pension benefits exists if a veteran who had qualifying service (a veteran who served during wartime) is permanently and totally disabled from NSC disability, and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 U.S.C. § 1521.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In his original December 2004 claim for NSC pension, the Veteran asserted that such pension should be awarded on the basis of his heart disability.  In a June 2005 rating decision, the RO determined that the Veteran was permanently and totally disabled due to his NSC disabilities and was therefore eligible for NSC pension benefits, but that his annual income exceeded the MAPR.  

In a March 2005 "Improved Pension Eligibility Verification Report (Veteran With no Children),"  the Veteran reported that he was married and was living with his spouse or separated only for medical reasons, with no dependent children.  He reported that he received $2,500 annually in Social Security benefits, that his wife earned $900 a month in Social Security benefits, that he had earned $2,500 in wages over the past year and that his wife had earned $6,000 in wages, but that his wife had been earning $1,500 a month as a caregiver beginning January 2005.  He did not indicate that he had any unreimbursed medical expenses.

In a June 2005 rating decision, the RO determined that the Veteran was permanently and totally disabled due to his NSC disabilities and was therefore eligible for NSC pension benefits, but that his annual income exceeded the MAPR, based on the information provided by the Veteran in March 2005.  The Veteran's annual income was considered by the RO to be $31,300, which exceeded the income limit for a Veteran with one dependent.  See 38 U.S.C.A. § 1521(c) (West 2002 & Supp. 2005).  The RO informed the Veteran of this in a June 2005 letter.  It further informed him that he could reapply for pension benefits if his income dropped or medical expenses increased and that, if he wished to reapply for nonservice-connection benefits, he should submit another "Improved Pension Eligibility Verification Report," and include additional information including a copy of his Social Security letter stating how much he received in monthly Social Security benefits. 

An April 2005 VA domiciliary discharge note reflects that the Veteran reported having obtained a community job, along with his wife, as a live-in care taker and housekeeper, respectively, of a large home.  He stated that he and his wife had successfully passed a one-week trial period and were now fully employed.  

A June VA treatment note reflects that the Veteran worked as a house guard, which included working around a house, moving furniture, and vacuuming carpet.  

In a VA Financial Status Report form, submitted in connection with the Veteran's June 2005 notice of disagreement with the RO's decision denying NSC pension on the basis of the Veteran's income being excessive, dated less than two weeks after the June 2005 VA treatment note, the Veteran reported that, over the past two years, he had been unemployed and was currently unemployed, and that his wife had been sporadically employed as a caregiver but was not employed at the time.  He reported that he had made approximately $210 per month over this period, and that his wife had made $500 per month, so that their combined monthly net income had been $710.  

A July 2005 VA treatment record reflects that the Veteran reported recently quitting "his job as a security guard."  

November 2006 VA treatment records reflect that the Veteran reported that he did not receive any benefits from Social Security and had been living off of his savings since his last job assignment in July 2005.  It was noted that the Social Security Administration verified that the Veteran was receiving no benefits.  The Veteran also reported that his wife worked as a caregiver and lived in her place of employment.   

In a December 2010 VA Financial Status Report form, the Veteran reported that he was unemployed, had no income, and was unmarried.  However, in an "Improved Pension Eligibility Verification Report (Veteran With no Children)," received by VA on February 28, 2011, the Veteran reported the he had received wages during the past 12 months, that he had received $629 per month in Social Security benefits, and that, from January 2010 to December 2010, he had received $16,550 in gross wages from all employment.  He indicated that his wife had died in February 2008.  He did not indicate any medical expenses at that time.

In a January 2015 rating decision, the AOJ granted service connection for the Veteran's heart disorder, and assigned an initial rating of 30 percent, with two temporary 100 percent ratings in 2005 and 2010.  In a March 2015 letter, the Veteran was informed of his monthly compensation for his service-connected disability, rated 30 percent, which ranged from $324 per month, beginning January 2005, to $407.75 per month, beginning in December 2014.

Considering the above, the Board finds that, from the time of the Veteran's December 2004 claim to February 28, 2011, the evidence does not establish that his annual income did not exceed the MAPR specified in 38 U.S.C.A. § 1521.  During the relevant time period, no credible or accurate report of income from the Veteran establishes that he met the income requirements for NSC pension benefits.

The reports provided in March 2005, and three months later in June 2005, are unclear and inconsistent, appear to give incorrect and non-credible information, and are not supported by any additional documentation or evidence.  The March 2005 report indicates an annual income in excess of the MAPR.  See 38 U.S.C.A. § 1521(c) (West 2002 & Supp. 2005).  The Board notes that, while this report indicates that the Veteran had received $2,500 annually, and his wife earned $900 monthly, in Social Security benefits, in November 2006 SSA verified that the Veteran had not been receiving Social Security benefits.  However, it is unclear why the Veteran reported receiving Social Security benefits in March 2005, what income he was intending to report, or whether the report of his wife's receipt of Social Security benefits was also inaccurate.  The Veteran has not provided any further explanation for this.  

While the June 2005 Financial Status Report, reflecting that the Veteran's and his wife's combined monthly net income had been $710 over the past two years, indicates an income level that, even considering the award of service connection benefits for the Veteran's heart disability effective in December 2004, may not have met the MAPR during some years of the time period in question, the Board finds this report not to be credible or an accurate reflection of the Veteran's income.  In addition to the inconsistency with the Veteran's income report submitted three months earlier, his June 2005 statement appears to give, at best, inaccurate information regarding the Veteran's and his wife's current and past employment.  In that statement, he reported that, over the past two years, he had been unemployed and was currently unemployed, and that his wife had been sporadically employed as a caregiver but was not employed at the time.  However, in April 2005 the Veteran reported that he and his wife had obtained jobs as a live-in care taker and housekeeper of a large home, and had successfully passed a one-week trial period and were now fully employed.  Also, a June VA treatment note, dated less than two weeks prior to the June 2005 Financial Status Report, reflects that the Veteran worked as a house guard, which included working around a house, moving furniture, and vacuuming carpet; in July 2005, the Veteran reported recently quitting "his job as a security guard."  Also, in November 2005, the Veteran reported that his wife worked as a caregiver and lived in her place of employment.

Thus, contrary to the Veteran's statements to VA in June 2005, the record reflects that the Veteran and his wife had been employed, at the very least, some months prior to June 2005, and were currently employed at the time of the report.  Also, it appears that, throughout much of 2005, the Veteran's wife had been employed full-time as a live-in caretaker.  In light of such inconsistencies and apparently incorrect statements from the Veteran regarding his employment history, the Board finds the June 2005 Financial Status Report not to be credible.

The Veteran submitted no further evidence establishing his income during the period prior to February 28, 2011.  Thus, no credible or probative evidence prior this date reflects that the Veteran did not meet the income requirements required to receive NSC pension benefits, and the Veteran, despite being notified of his requirement to do so, did not provide VA with clear, accurate, or credible evidence establishing that he did.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, in his February 28, 2011, income report, the Veteran reported receiving $16,550 in gross wages from all employment, and that his wife had died and he was no longer married, and he did not indicate any medical expenses at that time.  Therefore, by his own report, the Veteran did not meet the income requirements for NSC pension benefits at that time.  See 38 U.S.C.A. § 1521(b) (West 2002 & Supp. 2010, 2011).

Thus, from the time of the Veteran's December 2004 claim to February 28, 2011, the evidence does not establish that the Veteran's annual income did not exceed the MAPR, and therefore he did not meet the income requirements for NSC pension benefits prior to March 1, 2011.  Accordingly, NSC pension prior to March 1, 2011, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

The Board notes that, since February 28, 2011, records were submitted reflecting that the Veteran incurred medical expenses related to assisted care as early as May 2011.  However, that portion of the Veteran's claim subsequent to February 28, 2011, is being remanded, as described below.


ORDER

Nonservice-connected pension prior to March 1, 2011, is denied.


REMAND

Regarding the Veteran's claim for service connection for a respiratory disability, to include as secondary to asbestos exposure, in accordance with the Board's June 2011 remand instructions, the Veteran was afforded a VA examination in connection with his claim in December 2011.  The VA examiner determined that the Veteran had no clinical evidence of a respiratory disorder and opined that, given that there was no clinical diagnosis of any respiratory condition, it was less likely than not that any respiratory condition was related to the Veteran's period of service, to include asbestos exposure.  However, in making these determinations, the examiner did not explain or address February, May, and June 2005 VA X-ray reports indicating parenchymal scarring of the right middle lobe of the lung with loss of volume in the right middle lobe.  The examiner also did not explain December 2006 VA pulmonary function tests reflecting a moderate obstructive ventilatory defect with a significant reversibility.

Furthermore, subsequent VA treatment records reflect that a July 2014 CT scan revealed "defect in right lower anterior chest wall with fibrous stranding extending from the defect into the right middle lobe possibly representing scar tissue."  August and September VA treatment records reflect that PET and CT scan revealed a "[r]ight anterior chest wall defect with associated scarring, without any evidence of invasive masses or suspicious foci of hypermetabolism."  It was noted in these records that, "[w]hen correlated with CT abdomen from 2012, although the visualized slices do not extend to the level of the chest wall defect, there is some evidence of scarring in the visualized portions of the right middle lobe on scan suggesting that these may be post surgical from the prior surgery."  In this regard, the Veteran is service-connected for "heart disorder to include mitral valve prolapse, congestive heart failure, atrial fibrillation, status post CABG and implant pacemaker."  See 38 C.F.R. § 3.310.

In light of this evidence of a current lung disability, which might be related to the Veteran's service-connected heart disorder, the claim must be remanded for another examination.  See Barr, 21 Vet. App. at 311.  

Also, the December 2011 VA respiratory examination report is not complete, as its text appears to have been cut off at the right margin.  A legible and complete copy of the report should be associated with the claims file.

Regarding the claim for a TDIU, as reflected in his December 2004 claim for benefits, the Veteran has essentially asserted that he is unable to work due to his heart disability.  In a June 2005 rating decision, in determining entitlement to NSC pension, the AOJ determined that the Veteran was unable to work due to disabilities, including his heart disorder, which was rated as his most severely disabling disability.  However, in a January 2015 rating decision, the AOJ granted service connection for the Veteran's heart disorder, effective the December 10, 2004, date of the Veteran's original claim for benefits.  Under these circumstances, the claim of entitlement to a TDIU has been reasonably raised by the record in connection with the current appeal, but has not yet been addressed by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Regarding the issue of NSC pension from March 1, 2011, to December 31, 2013, in June 2012, the Veteran submitted a statement indicating that he wished to have NSC pension, that his only source of income was from Social Security, which was $629 per month, and that he currently paid $345 per month in assisted living care.  In response, the AOJ sent the Veteran a letter in July 2012 notifying him that he was required to fully complete a VA Income-Net Worth and Employment Statement, which was enclosed, and that a failure to respond may result in a denial of benefits.

In September 2012, the Veteran submitted the VA Income-Net Worth and Employment Statement, indicating that he received $666 in Social Security payments a month.  In an October 2012 letter, the AOJ informed the Veteran that his application was incomplete and included a copy of the incomplete sections, and further informed him that failure to provide the missing information may result in a denial of his benefits.  In a December 2012 letter, the AOJ characterized the Veteran's September 2012 statement as a claim for NSC pension and informed him that such claim was denied, as he had not fully competed the VA Income-Net Worth and Employment Statement as requested in October 2012.  It further informed the Veteran that he had until one year from the date of the letter to submit the requested evidence for the AOJ to continue processing his original claim, and that information received after October 25, 2013, would be considered a new claim.  

In December 2013, the Veteran again submitted a VA Income-Net Worth and Employment Statement, along with information and documentation regarding his medical expenses, including documentation from his health care provider that he had entered a home care facility in May 2011.  After further development, in a December 2014 decision letter, the AOJ informed the Veteran that he was entitled to disability pension benefits beginning in January 2014.  In a January 2014 supplemental statement of the case, the AOJ reiterated that the Veteran had been notified in December 2012 that he had until October 25, 2013, to submit the requested evidence for the AOJ to continue processing his original claim, and that information received after October 25, 2013, would be considered a new claim. 

Thus, the effective date of the AOJ's grant of NSC pension was based on its determination that the Veteran had filed an original claim for service connection in June 2012, that that claim was denied, and that such denial had become final.  However, an appeal of the issue of entitlement to NSC pension had already been perfected by the Veteran by June 2012, and had, by that time, come before the Board and been remanded to the AOJ.  As the claim was in appellate status, the Veteran did not file an original claim for benefits in June 2012, and no final decision on the claim was made by the AOJ.  Rather, the Veteran's original December 2004 claim for NSC benefits remained on appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.202. 

Therefore, particularly in light of the evidence indicating that the Veteran entered a home care facility in May 2011, the matter of NSC pension from March 1, 2011, to December 31, 2013, should be readjudicated by the AOJ.  In doing so, the AOJ should perform any additional, necessary development, to include that regarding the Veteran's income and medical expenses incurred during that period.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary development regarding the Veteran's claim for a TDIU, to include providing all required notice and claims forms.

2.  Associate with the claims file a legible and complete copy of the December 2011 VA respiratory examination report. 
 
3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any respiratory disability.  After reviewing the claims file, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any respiratory disability is related to service, to include his claimed asbestos exposure;

b) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any respiratory disability is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected heart disorder to include mitral valve prolapse, congestive heart failure, atrial fibrillation, status post CABG and implant pacemaker.

In making these determinations, the examiner should address the February, May, and June 2005 VA X-ray reports indicating parenchymal scarring of the right middle lobe of the lung with loss of volume in the right middle lobe; December 2006 VA pulmonary function tests reflecting a moderate obstructive ventilatory defect with a significant reversibility; July 2014 CT scan revealing "defect in right lower anterior chest wall with fibrous stranding extending from the defect into the right middle lobe possibly representing scar tissue"; and August and September VA treatment records reflecting that PET and CT scan revealed a "[r]ight anterior chest wall defect with associated scarring, without any evidence of invasive masses or suspicious foci of hypermetabolism," and noting "some evidence of scarring in the visualized portions of the right middle lobe on scan suggesting that these may be post surgical from the prior surgery."

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above and any other necessary development, including that regarding the Veteran's income and medical expenses incurred with respect to his claim for nonservice-connected pension from March 1, 2011, to December 31, 2013, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


